Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-305
              Lower Tribunal Nos. 20-261 AP, 16-20107 CC
                          ________________


           Hosanna Community Baptist Church, Inc.,
                         Appellant/Cross-Appellee,

                                     vs.

                        24 HR Air Service, Inc.,
                         Appellee/Cross-Appellant.



     An Appeal from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

      Pierre Simon, LLC, and Faudlin Pierre (Fort Lauderdale), for
appellant/cross-appellee.

     Law Office of Alexander Alvarez, and Alexander Alvarez, Anamari C.
Del Rio, and Mickey J. Bahr, for appellee/cross-appellant.


Before SCALES, HENDON, and GORDO, JJ.

                       On Partial Confession of Error
      HENDON, J.

      The plaintiff below, Hosanna Community Baptist Church, Inc.

(“Church”), appeals the trial court’s order awarding the Church $5,000 in

attorney’s fees against the defendant below, 24 HR Air Service, Inc.

(“Contractor”) (“Attorney’s Fees Order”). The Contractor cross-appeals the

trial court’s order finding that the Church is entitled to recover attorney’s

fees from the Contractor (“Entitlement Order”). We affirm the Entitlement

Order without further discussion. See Stockman v. Downs, 573 So. 2d

835, 837-38 (Fla. 1991) (“Where a party has notice that an opponent claims

entitlement to attorney’s fees, and by its conduct recognizes or acquiesces

to that claim or otherwise fails to object to the failure to plead entitlement,

that party waives any objection to the failure to plead a claim for attorney’s

fees.”). We affirm, in part, and reverse, in part, the Attorney’s Fees Order,

and remand for further proceedings consistent with this opinion.

      Following our review of the arguments raised by the Church on

appeal, we conclude that (1) the trial court, as conceded by the Contractor,

erred by disregarding, without justification, the parties’ stipulation as to the

reasonable number of hours expended by the parties, and we remand with

instructions for the trial court to enter a final order awarding attorney’s fees

consistent with the parties’ stipulation that the Church’s counsel expended



                                       2
58.79 reasonable hours litigating the action, see Lizardi v. Federated Nat’l

Ins., 322 So. 3d 184, 188 (Fla. 2d DCA 2021) (“In rendering a fee award,

trial courts are required to make specific findings to support their

conclusions regarding the number of hours reasonably expended, the

reasonable hourly rate, and appropriateness of the reduction or

enhancement factors.”); Mitchell v. Mitchell, 94 So. 3d 706, 707 (Fla. 4th

DCA 2012) (“It is well-settled that an award of attorney's fees must be

supported by substantial competent evidence and contain express findings

regarding the number of hours reasonably expended and a reasonable

hourly rate for the type of litigation involved. These requirements are

mandatory.”) (internal citations omitted); (2) the trial court erred by

disregarding, without justification, the parties’ stipulation as to costs for the

Church’s fee expert and the court reporter, and we remand with instructions

for the trial court to enter a final order awarding as costs to the Church

$2,000 for its expert fee witness and $120 for the court reporter; (3) the trial

court erred by awarding $250 as an hourly rate for the Church’s counsel

without making express findings as to the majority of the factors set forth in

Florida Patient’s Compensation Fund v. Rowe, 472 So. 2d 1145, 1150 (Fla.

1985), and we remand to the trial court to reconsider the hourly rate for the

Church’s counsel after addressing the Rowe factors; (4) the trial court erred



                                       3
by failing to include in its Attorney’s Fees Order provisions awarding both

pre- and post-judgment interest to the Church, and we remand with

instructions for the trial court to include such provisions in its order, see

Quality Engineered Installation, Inc. v. Higley S., Inc., 670 So. 2d 929, 930-

31 (Fla. 1996) (holding that “interest accrues from the date the entitlement

to attorney fees is fixed through agreement, arbitration award, or court

determination, even though the amount of the award has not yet been

determined”); Wood v. Unknown Pers. Representative of Est. of Burnette,

56 So. 3d 74, 76 (Fla. 2d DCA 2011) (stating that computation of

prejudgment interest is a purely ministerial duty); see also § 55.03, Fla.

Stat. (2021) (setting forth rate of interest on judgments or decree); and (5)

the trial court erred by failing to include a provision in the Attorney’s Fees

Order requiring the Contractor to complete the Fact Information Sheet, and

we remand for the trial court to include such a provision in its order, see

Fla. R. Civ. P. 1.560(c) (providing, if requested by the prevailing party or

attorney, the judge shall include a provision in a final judgment requiring the

debtor to complete the Fact Information Sheet). Accordingly, as to the

Attorney’s Fees Order, we affirm, in part, and reverse, in part, and remand

for further proceedings consistent with this opinion.




                                      4
     Affirmed, in part; reversed, in part, and remanded for further

proceedings consistent with this opinion.




                                     5